KRUEGER, Judge.
The offense is rape. The punishment assessed is confinement in the state penitentiary for a term of five years.
The only question presented for review is the sufficiency of the evidence to sustain his conviction.
The prosecutrix, a girl eleven years of age, made a complete case against appellant by her testimony. The only point on which appellant contradicted her testimony was penetration. She testified that he did penetrate her private parts with his male organ which he denied. There is evidence from other witnesses relating to other matters which is not necessary to here state since it has no direct bearing on what took place at the time of the commission of the offense. We deem the evidence sufficient to sustain the conviction.
*175The court, in his charge, clearly and distinctly instructed the jury relative to the law applicable to the case.
No reversible error appearing in the record, the judgment of the trial court is affirmed.
Opinion approved by the Court.